Name: 86/175/EEC: Commission Decision of 9 April 1986 approving a programme relating to seeds and propagating material in the Land of Rhineland Palatinate pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-05-16

 Avis juridique important|31986D017586/175/EEC: Commission Decision of 9 April 1986 approving a programme relating to seeds and propagating material in the Land of Rhineland Palatinate pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 130 , 16/05/1986 P. 0055 - 0055*****COMMISSION DECISION of 9 April 1986 approving a programme relating to seeds and propagating material in the Land of Rhineland Palatinate pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (86/175/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1247/85 (2), and in particular Article 5 thereof, Whereas on 14 June 1985 the Government of the Federal Republic of Germany forwarded a programme relating to seeds and propagating material in the Land of Rhineland Palatinate; Whereas the purpose of this programme is the rationalization and modernization of reception, conditioning, storage and packaging facilities to adapt them to the demand for better qualities of seeds and propagating material and to alleviate the work of producers; Whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains sufficient information, as required in Article 3 of Regulation (EEC)No 355/77, to show that the objectives of Article 1 of the Regulation can be reached in respect of seeds and propagating material in the Land of Rhineland Palatinate; whereas the estimated time required for execution of the programme does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme relating to seeds and propagating material in the Land of Rhineland Palatinate forwarded by the Government of the Federal Republic of Germany pursuant to Regulation (EEC) No 355/77 on 14 June 1985 is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 9 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 16. 5. 1985, p. 1.